USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: _ 6/21/2021

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
MSP RECOVERY CLAIMS, SERIES LLC,
MSPA CLAIMS 1, LLC, and MAO-MSO
RECOVERY II, LLC, SERIES PMPI, a
segregated series of MAO-MSO IT LLC,

 

 

Plaintiffs,
-against- 21 Civ. 1011 (AT)

WESCO INSURANCE COMPANY, ORDER
SECURITY NATIONAL INSURANCE
COMPANY, AMTRUST INSURANCE
COMPANY, FIRST NONPROFIT
INSURANCE COMPANY, TECHNOLOGY
INSURANCE

COMPANY, INC., ASSOCIATED
INDUSTRIES INSURANCE COMPANY, INC.,

 

Defendants.
ANALISA TORRES, District Judge:

 

The Court has reviewed the parties’ pre-motion letters at ECF Nos. 68, 73.
Accordingly:

Defendants’ request to file a motion to dismiss is GRANTED;
By July 26, 2021, Defendants shall file their motion to dismiss;
By August 16, 2021, Plaintiff shall file its opposition papers; and
By August 30, 2021, Defendants shall file their reply, if any.

PYwNr

SO ORDERED.

Dated: June 21, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
